Opinion
THE COURT.
In this proceeding petitioner seeks to compel the respondent superior court to accept and file a substitution of attorneys in a criminal proceeding pending against him and three other defendants in which they are charged by indictment with conspiracy to commit murder and other serious offenses. Since November 12, 1974, petitioner and his codefendants Manuel Moore and Larry Craig Green have been jointly represented by Clinton W. White and John F. Cruikshank, Jr., of the California Bar and Edward W. Jacko, Jr., of the New York Bar, appearing as counsel pro hac vice. Trial commenced on March 3, 1975, and on that date petitioner sought to file a substitution of attorneys signed by himself and Attorneys White and Cruikshank (see Code Civ. Proc., § 284, subd. 1) whereby Attorney Cruikshank would be substituted as his attorney in place of Attorney White. No continuance was sought as Attorney Cruikshank was ready to proceed. The trial court refused to permit the substitution to be filed. Jury selection then commenced and is *866still continuing. We have concluded that on the conditions hereafter specified the substitution of attorneys should be allowed without in any way affecting the validity of the proceedings to date.
Accordingly, let a peremptory writ of mandate issue commanding respondent superior court to file the substitution of attorneys so that thereafter petitioner will be represented by Attorney Cruikshank and codefendants Moore and Green will be jointly represented by Attorneys White and Jacko on condition that codefendants Moore and Green and Attorney Jackó file their written consent to the substitution.
This order is final forthwith.